


Exhibit 10.37

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS. ASTERISKS DENOTE OMISSIONS.

 

CONFIDENTIAL

 

EXECUTION VERSION

 

AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT

 

This AMENDMENT (“Amendment”) amends the TECHNOLOGY LICENSE AGREEMENT entered
into by and between EXACT Sciences Corporation (“ESC”), with its principal place
of business at 441 Charmany Drive, Madison, Wisconsin  53719 (“ESC”) and
Hologic, Inc., with its principal place of business at 35 Crosby Drive, Bedford,
MA 01730, and Third Wave Technologies, Inc., a wholly-owned subsidiary of
Hologic with its principal place of business at Madison, Wisconsin, effective as
of September 15, 2009 (the “Agreement”).  Hologic, Inc. and Third Wave
Technologies, Inc. are referred to collectively (or separately as the context
requires) as “Hologic”).   ESC and Hologic may separately be referred to as a
“Party” or collectively referred to as the “Parties” and other capitalized terms
have the meaning provided in the Agreement.

 

Effective, December 7, 2012, the Agreement is hereby amended as follows:

 

1.                                      Article 1 of the Agreement is amended by
adding the following definition:

 

1.29                        “GI Field” means identifying, detecting or treating
any disease or condition within, related to or affecting the gastrointestinal
tract and/or appended mucosal surfaces (including the oral cavity, sino-nasal
cavity, larynx, pharynx and large airways), other than with respect to matters
included within the scope of the definition of “Field” under this Agreement,
including without limitation the guiding of chemotherapy and staging and/or
monitoring any such disease or condition.

 

2.                                      Article 2 of the Agreement is amended by
adding the following new Section 2.1A following Section 2.1:

 

2.1A                      Subject to the terms and conditions of this Agreement,
including the limitations set forth in Section 2.3 and the payment provisions
set forth in Section 5.2, Hologic hereby grants to ESC and its Affiliates a
non-exclusive, royalty-bearing license in the GI Field, under the Hologic Patent
Rights and Hologic Improvements in the Territory:

 

(a)                                 To manufacture, have manufactured, import,
have imported, use, Sell, offer for Sale and have Sold, Licensed Products, and
to convey to End Users the right to use the Licensed Products in accordance with
the Label License provided with the purchase of such Licensed Products as set
forth in Article 7 below;

 

(b)                                 To practice internally for research,
development, improvement and quality control and quality assurance of Licensed
Products;

 

(c)                                  To provide Diagnostic Services, including
operating a Clinical Laboratory Improvement Amendments (CLIA) compliant lab that
provides test results to physicians.

 

--------------------------------------------------------------------------------


 

3.                                      Section 5.2 of the Agreement is amended
by adding the following at the end of that section immediately prior to the
period ending the sentence:

 

; except that, in consideration of the non-exclusive license with respect to the
GI Field granted in Section 2.1A above, ESC shall account to and pay to Hologic
for each Royalty Payment Period during the term of this Agreement a royalty
equal to [***] of the Net Sales of Licensed Products Sold in the Territory
pursuant to such non-exclusive license.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized officers effective as of the effective date stated
above.

 

 

HOLOGIC, INC.

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

Rohan Hastie

 

By:

/s/ Kevin T. Conroy

 

 

 

 

 

Title:

VP & GM Molecular

 

Title:

President & Chief Executive Officer

 

 

 

 

 

Date:

December 8th

 

Date:

December 7, 2012

 

 

 

 

 

THIRD WAVE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Rohan Hastie

 

 

 

 

 

 

 

 

Title:

VP & GM Molecular

 

 

 

 

 

 

 

Date:

December 8th

 

 

 

2

--------------------------------------------------------------------------------
